PER CURIAM.
This is a motion for an appeal from a judgment of conviction rendered against Clyde Martin for driving an automobile on a public highway while intoxicated. He was fined $100 in the City of Bowling Green police court. Upon an appeal to circuit court, his appeal was dismissed. He is now before this Court.
We have carefully considered the grounds urged for reversal of the judgment and conclude under the facts presented that they are without merit.
Wherefore, the motion is overruled and the judgment is affirmed.